UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 02-6780



In Re: IVEY WALKER,

                                                        Petitioner.



                 On Petition for Writ of Mandamus.
                      (CR-97-22-T, CA-02-66-3)


Submitted:   June 13, 2002                 Decided:   June 19, 2002


Before WIDENER, LUTTIG, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Ivey Walker, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
 PER CURIAM:

     Ivey Walker, a federal prisoner, filed a petition for a writ

of mandamus alleging undue delay in the district court.      Walker

filed a habeas corpus petition pursuant to 28 U.S.C.A. § 2241 (West

2000) on February 20, 2002.

     The writ of mandamus is a drastic remedy and should only be

granted in those extraordinary situations when no other remedy is

available.     In re: Beard, 811 F.2d 818, 826 (4th Cir. 1987).   We

find that there has been no undue delay in the district court.    We

therefore deny the petition for mandamus relief.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                    PETITION DENIED




                                  2